                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              ALBANY DIVISION
                                           :
SHIRLEY GAINES, et al.,
    Plaintiffs,                            :     CASE NO.: 1:63-CV-764 (WLS)

vs.                                        :

DOUGHERTY COUNTY BOARD                     :
OF EDUCATION, et al.,
                                           )
    Defendants.
                                           )

BRIEF IN SUPPORT OF DEFENDANT
                           )   DOUGHERTY COUNTY BOARD
  OF EDUCATION’S MOTION FOR DECLARATION OF UNITARY
           STATUS AND ENTRY)OF FINAL JUDGMENT
           COMES NOW the Dougherty County School Board, a defendant in the above-

styled matter (hereinafter “Defendant Board”), through counsel, and respectfully

files this brief in support of the Defendant Board’s Motion for Declaration of Unitary

Status and Entry of Final Judgment pursuant to Local Rule 7.1. Defendant Board

shows that such relief should be granted for the reasons which follow.

      I.      PROCEDURAL HISTORY

           The above-styled matter is a class action lawsuit filed by the parents of

African American students enrolled in schools in the Dougherty County School

System (hereinafter “DCSS”) on April 5, 1963. Plaintiffs alleged that DCSS

operated a racially segregated public school system consisting of seventeen (17)

“White” schools which were reserved for White students, teachers, principals, and
other staff; and nine (9) schools for African Americans students, teachers, principals

and other staff. Plaintiffs complaint sought permanent injunctive relief against

DCSS, Defendant Board, individual members of Defendant Board, and the

Superintendent of Schools in Dougherty County, Georgia to prevent defendants

from engaging in policies, practices and customs of operating a biracial school

system.

          On June 13, 1977 this Court observed that initially this action was filed by

parents on behalf of only the African American students enrolled in DCSS and was

not brought on behalf of White students enrolled in DCSS. As a result, the Court

determined that it created an unfair presumption that Defendant Board represented

their interests. Thereafter, this Court ordered that an additional class of White

students and parents be added as a defendant class.

          This Court entered multiple orders adopting plans for desegregation

culminating in a June 28, 1979 Order where this Court adopted a plan for the

desegregation of high schools in the Dougherty County School System. See Exhibit

A.1 The high school plan was that each high school’s student body will consist of (i)

White students in number equal to one-half of the student body and residing closer

‘as the crow flies’ to the particular high school than all other White students and (ii)

African American students in number equal to one-half of the student body and


1   The Court’s June 28, 1979 Order adopts the Court’s April 6, 1979 Order which is attached as Exhibit B.
                                                       2
residing closer ‘as the crow flies’ to the particular high school than all other African

American students. Similarly, on May 2, 1980, this Court entered an order adopting

the current plan for desegregation of elementary and junior high (middle) schools.

According to the plan, no elementary or junior high school’s student body would

deviate by more than 25% from the 50%-50% White-African American student ratio

throughout the system. See Exhibit C.

         In 1980, at the time the two respective plans were adopted, the number of

students enrolled in DCSS were 20,553 students total with 9,160 White students and

11,393 African American students. In other words, 45% of the students enrolled in

DCSS were White and 55% of the students were African American. See Exhibit D.

Today DCSS has 1,418 students enrolled, 210 or 14% of the students are White.

DCSS now has 1181 African American students or 83% of the students are now

enrolled. See Doc. 45

   II.      LEGAL STANDARD

         School boards that formerly operated a dual school system, in which African

American students attended one set of schools and White students another, have

been “clearly charged with the affirmative duty to take whatever steps might be

necessary to convert to a unitary system in which racial discrimination would be

eliminated root and branch.” N.A.A.C.P., Jacksonville Branch v. Duval County

School, 273 F.3d 960 (2001) (citing Green v. County Sch. Bd. Of New Kent County,

                                           3
391 U.S. 430,437-438). A unitary system is one in which there is presently no de

jure racial segregation, and the vestiges of former de jure segregation have been

eliminated to the extent possible. Freeman v. Pitts, 503 U.S. 467, 494 (1992). If the

unlawful de jure policy of a school system has been the cause of the racial imbalance

in student attendance, that condition must be remedied. Until these goals are

achieved, the Supreme Court has ordered district courts to supervise the efforts of

desegregation that school boards that formerly practiced de jure segregation. Brown

v. Board of Education, 349 U.S. 294, 301 (1955).

      In order to be entitled to the end of federal court supervision, a formerly dual

school system must be able to demonstrate that it has complied in good faith with

the desegregation decree and eliminated the vestiges of prior de jure segregation to

the extent practicable. In this connection this Court must examine DCSS and

Defendant Board’s progress in six areas (1) student assignments; (2) facilities; (3)

faculty; (4) staff; (5) transportation; and (6) extracurricular activities. Green, 391

U.S. at 435.

      Defendant Board “bears the burden of showing that any current imbalance

[in these areas] is not traceable, in a proximate way to the prior violation. Duval

County School, at 966; See also Keyes v. School Dist. No. 1, 413 U.S. 189, 208-09.

The Supreme Court has recognized that some racial imbalances in our schools

today are caused by external forces, such as demographic shifts, which are not the

                                           4
result of segregation and which are beyond a school board’s control. Missouri v.

Jenkins 515 U.S. 70 (1995). Where there is no constitutional violation, a school

board is under no duty to remedy racial imbalances. Duval County School at 966.

As the Supreme Court of the United States has announced:

                Racial balance is not to be achieved for its own sake. It
                is to be pursued when racial imbalance has been caused
                by a constitutional violation. Once the racial imbalance
                due to the de jure violation has been remedied, the school
                district is under no duty to remedy imbalance that is
                caused by demographic factors. Id. (citing Freeman at
                494.)

   III.      DEFENDANT BOARD HAS ACHIEVED UNITARY STATUS

          As detailed above, DCSS has experienced a significant shift in demographic

characteristics since the inception of this case, DCSS and Defendant Board have

maintained a desegregated student enrollment between schools that reflect the

current overall racial composition of the District. Defendant Board maintains non-

discriminatory policies and practices with respect to transportation and provides

transportation to students in a non-segregated manner.

          Defendant Board has not constructed or consolidated schools in a manner

that would interfere with its desegregation obligations. The construction of all

facilities is consistent with this Court’s orders. Defendant Board offers a wide

variety of student activities, and race is not a consideration for participation in

those activities. Student participation in sports, student government, clubs, and

                                            5
extracurricular and co-curricular activities reflects that activities are available to all

students enrolled in DCSS regardless of race. Finally, Defendant Board has

employed faculty and staff in a non-discriminatory manner as demonstrated in the

2019 Federal Report. (Doc. 45-1).

      Defendant Board respectfully shows that any disparities in the racial ratio of

students, faculty, and staff is solely based upon factors outside of the control of

Defendant Board and DCSS and not based upon any constitutional deficiencies.

Further, Defendant Board shows that it has effectively complied with requirements

imposed under the June 29, 1979 Order and the May 2, 1980 Order and requiring

further action to create a racial balance would prove to be onerous and not in the

best interest of students enrolled in DCSS as Defendant Board has successfully

eliminated the vestiges of prior de jure segregation.

   IV.    CONCLUSION


      WHEREFORE Defendant Board prays this Honorable Court set this matter

for a hearing to determine whether Defendant Board is entitled to a declaration of

unitary status, vacate any and all outstanding injunctions and dismiss this case after

finding that Defendant Board has met the Green criteria, referring to student

assignment, faculty, staff, transportation, extracurricular activities, and facilities,

and grant Defendant Board’s motion declaring that DCSS has reached unitary status


                                            6
and enter an order of final judgment concluding this matter and ending this Court’s

supervision of Defendant Board.

      This 20th day of December 2019.

                                            Respectfully submitted,

                                            PERRY & WALTERS, LLP


                                      By:   /s/ Gary Lamar Jr.
                                            Gary Lamar Jr.
                                            Ga. Bar No. 712471
                                            Franklin T. Coleman, III
                                            Georgia Bar # 177490
                                            Franklin T. Coleman IV
                                            Georgia Bar # 177580
                                            Hayden Headley Hooks
                                            Georgia Bar # 786812




            PERRY & WALTERS, LLP
            Attorneys for the Dougherty County
            Board of Education
            Perry & Walters, LLP
            212 N. Westover Blvd.
            Post Office Box 71209
            Albany, Georgia 31708
            (229) 439-4000




                                        7
                          CERTIFICATE OF SERVICE

       This is to certify that I have this day served counsel of record with a copy of
the foregoing “Brief in Support of Defendant Dougherty County Board of
Education’s Motion for Declaration of Unitary Status and Entry of Final
Judgment” by filing same with the CM/ECF electronic filing system as required by
the Court.

      This 20th day of December 2019.

                                               /s/Gary Lamar Jr.
                                              Gary Lamar Jr.
